Citation Nr: 1644427	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-33 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for a generalized anxiety disorder and dysthymic disorder, since October 29, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active duty with the United States Army from October 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 18, 2009, rating decision, notice of which was mailed on October 1, 2009, by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which implemented an August 2009 Board grant of service connection for generalized anxiety disorder.  The RO assigned an initial 30 percent evaluation effective from November 8, 2002, and a 50 percent evaluation from October 29, 2008.

In September 2014, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is associated with the claims file. 

In November 2014, the Board granted an increased 50 percent rating for the period prior to October 29, 2008, and remanded the rating thereafter for additional development.  The RO implemented the grant in an August 2015 rating decision, and completed the remand directives with regard to the evaluation stage remaining on appeal.  The Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for generalized anxiety disorder and dysthymic disorder from October 29, 2008 was thereafter returned to the Board, and in a November 2015 decision, the Board denied this claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted a joint motion for remand (JMR) of the parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the JMR.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From October 29, 2008, the Veteran's generalized anxiety disorder and dysthymic disorder manifested in disability tantamount to occupational and social impairment with reduced reliability and productivity.  Neither occupational and social impairment with deficiencies in most areas, nor total occupational and social impairment are shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for generalized anxiety disorder and dysthymic disorder are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9433-9313 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an initial disability rating in excess of 50 percent for generalized anxiety disorder and dysthymic disorder from October 29, 2008.  In the interest of clarity, the Board will discuss certain preliminary matters. The issue on appeal will then be analyzed, and a decision rendered.


Compliance with the JMR

As was noted in the Introduction, the Veteran's increased rating claim involves a JMR.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104 (d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The September 2016 JMR raised concern in pertinent part with regard to the Board's decision in November 2015 in that the Board did not provide adequate reasons or bases as to why the Veteran's symptomatology did not more nearly approximate the criteria for a rating in excess of 50 percent for his generalized anxiety disorder and dysthymic disorder.  Specifically, while the Board concluded that the "Veteran demonstrates no symptoms consistent with the type required for an increased 70 percent rating[,]" it provided no specific discussion of the fact that in April 2013, the Veteran called a VA medical center and stated that he was going to "jump from a bridge."  Further, the Veteran was referred to a suicide prevention coordinator, but then denied that he had any intention or plan to hurt himself, and when his wife was contacted, she reported that he made such statements all the time.  The JMR further noted that suicidal ideation is a symptom listed under the criteria for a 70 percent rating, and while the Veteran later denied a plan or intent, the fact remained that he telephoned a medical facility to express a means and intent to end his life.  While the Board alluded to this episode as an "acute exacerbation" of the Veteran's symptomatology, the Veteran's wife indicated that he makes these "such statements all the time."  Moreover, the Board lack of discussion with regard to this behavior in the context of the higher criteria rendered its analysis inadequate.  Also, the Board did not adequately address whether the symptoms that the Veteran experiences are "of the kind enumerated in the regulation" in terms of "severity, frequency, or duration" in order to warrant an increased rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); 38 C.F.R. § 4.126(a).  Therefore, remand was appropriate so the Board may provide an adequate statement of reasons and bases by thoroughly addressing the aforementioned symptomatology to determine whether the Veteran is entitled to a rating greater than 50 percent for his generalized anxiety disorder and dysthymic disorder from October 29, 2008.  

Stegall concerns

As alluded to above, in November 2014, the Board remanded the Veteran's generalized anxiety disorder and dysthymic disorder claim for the Veteran to be afforded a VA examination to determine the severity of the disability.  Pursuant to the Board remand instructions, the Veteran was provided a VA examination in October 2015 and a report of the examination was associated with the record.  The Veteran's claim was most recently readjudicated via an October 2015 supplemental statement of the case (SSOC). 

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for generalized anxiety disorder and dysthymic disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration; his benefits are based on retirement and age.  38 C.F.R. § 3.159(c)(2). 

VA examinations were conducted in October 2008, September 2010, and October 2015; the examiners made all clinical findings necessary to application of the rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The examinations are adequate for adjudication purposes.

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  Here, during the September 2014 Board hearing, the VLJ clarified the issue on appeal (increased rating for generalized anxiety disorder and dysthymic disorder); clarified the concept of increased rating claims; identified potential evidentiary defects which included evidence of the severity of the Veteran's generalized anxiety disorder and dysthymic disorder; clarified the type of evidence that would support the Veteran's claim; and inquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
Higher evaluation for generalized anxiety disorder and dysthymic disorder from October 29, 2008

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181. 
The Veteran's generalized anxiety disorder and dysthymic disorder is rated as 50 percent disabling from October 29, 2008 under 38 C.F.R. § 4.130, Diagnostic Codes 9433-9313.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Generalized anxiety disorder and dysthymic disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9433-9313.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in December 2012; therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time most of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  A GAF of 71 to 80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81 to 90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms.
 
While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

The Board has reviewed all of the evidence in the Veteran's claims folder, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

At the October 2008 VA examination, the Veteran reported that he had been married for 42 years; he and his wife fought, but he provided few details.  She stayed with their daughter, and he was unable to contact her too frequently.  He had friends, but rarely saw them.  With good days and bad days, the Veteran was lonely and not very active.  He did go for walks.  The Veteran reported nightmares and insomnia, and took medications for sleep.  He startled easily and was sad each day; he cried easily.  The Veteran worried about money and other things in general, but denied panic attacks.  He often felt worthless and hopeless, but denied suicidal ideation.  Thought content and processes were unremarkable, and the Veteran communicated clearly and was well oriented.  He was easily distracted. Behavior was appropriate, and impulse control was intact.  No violent episodes were reported, and the Veteran could maintain personal hygiene.  He did feel people followed him sometimes, and would have to look, but no obsessional behaviors or routines were demonstrated.  Memory was mildly impaired.  A GAF score of 51 was assigned, based mainly on the Veteran's inability to drive since an accident in Korea; the limitation was not physical.
The Veteran was again examined in September 2010; the examination was focused on assessing him for posttraumatic stress disorder (PTSD), but included discussion of his mental health symptomatology.  The Veteran stated that he was taking medication for "his nerves," but it did not always help.  He reported that he was irritable, and at times got angry with his family, which was affecting his marriage.  However, he spent time with his family.  He noted that he had friends he spends time with and attended church regularly.  On interview, he was attentive and cooperative, with an anxious mood; he was also restless.  No disturbances of thought content or processes were evident.  He slept for just a few hours a night, and awakened frequently.  As a result he was fatigued during the day.  The Veteran denied hallucinations and panic attacks, and reported no inappropriate behavior or episodes of violence.  His impulse control was fair.  He also denied suicidal or homicidal thoughts.  The Veteran reported that his startle reflex was exaggerated, and he was hypervigilant and had trouble concentrating.  He had disturbing and intrusive thoughts of events in Korea, though he did not meet the diagnostic criteria for PTSD.  A GAF score of 55 was assigned for generalized anxiety disorder.

A treating doctor in August 2011 stated that the Veteran had nightmares, insomnia, extreme anxiety, depressed mood, irritability, tearfulness, and hypervigilance and jumpiness.  VA outpatient records show that the Veteran has received regular, if infrequent, care for his mental health complaints.  Most of these appointments involved medication management, though examiners indicated that the Veteran did not seem as compliant as he reported, based on the rate of refill of prescriptions.  In August 2010, he reported exacerbation of depression.  By June 2012, he stated that such had generally resolved, but he still felt jumpy and anxious.  He got along well with his family, but isolated from others due to anxiety.  In April 2013, the Veteran called the medical center and stated that he was going to "jump from a bridge."  He was referred to the suicide prevention coordinator, but the Veteran stated adamantly that he had no intention or plan to hurt himself.  He stated that this was just something he said to express his frustration, and he was not feeling well after a reaction to some medication.  However, his wife was contacted, and she reported that he made such statements all the time.  An appointment for in-person follow up was made for the next day, but the Veteran failed to report.  When he was called to verify his health, he was calm and relaxed, and stated that he was much better.  He again denied any true suicidal ideation or intent.

The Veteran testified in September 2014 that he would sometimes cry at things on television.  He stated he got along with his wife, and did things with friends, though not many visited him at home.  He walked daily and would take the bus to the grocery store.  He saw VA doctors for medication infrequently, but regularly.  At times he felt "very, very" nervous and grew restless or overactive.  He had nightmares, and sometimes thought people were following him.  He denied any thoughts of hurting himself. 

At the most recent, October 2015 VA examination, the examiner noted that a diagnosis of an anxiety disorder, and not PTSD, was still warranted.  She also noted that while the Veteran did suffer a traumatic brain injury and had been service connected for such, none of the signs, symptoms, and impairments reported by her was attributable to such.  The Veteran remained married, and lived with his wife. Their relationship was "all right."  He kept in touch with his siblings, but had no close friends.  Most of his time was spent at home.  He did go out shopping with his wife and daughter on occasion.  The Veteran reported that he continued to take medication, but VA records showed that the prescriptions had not been refilled for months.  He had trouble falling and staying asleep.  The Veteran stated he had nightmares a few times a week, but did not recall the content.  He would wake upset or sweaty, and cried in response to sad movies.  He denied being irritable, but did state that he would jump in response to loud noises.  He denied trouble concentrating, as well as excessive worry; he worries about his family, but not excessively.  He did state that he often felt that people were following him; this was more akin to hypervigilance than paranoia, in the examiner's opinion.  He felt "jumpy" and displayed psychomotor agitation.  The Veteran denied suicidal or homicidal ideation, but had occasional feelings of worthlessness.  No GAF score was assigned, but the examiner opined that the Veteran met the criteria for a 30 percent evaluation of his anxiety disorder.

Based on the evidence of record, the Board finds that a 70 percent disability rating is not warranted for the Veteran's generalized anxiety disorder and dysthymic disorder from October 29, 2008.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas," which are work, school, family relations, judgment, thinking, or mood.  The Board finds that such has not been shown here.  Rather, the Veteran's level of functioning is greater than that contemplated by the 70 percent rating category. 

The Board finds that the evidence as a whole indicates that the Veteran's generalized anxiety disorder and dysthymic disorder from October 29, 2008 include impaired impulse control.  Also, while the Veteran has denied suicidal ideation on multiple occasions, the Board notes the report of the Veteran's wife that the Veteran made statements such as wanting to jump off a bridge "all the time."  As such, the Board finds that the Veteran arguably has suicidal ideation.  His impaired impulse control and suicidal ideation are only 2 of the criteria found in the 70 percent rating category; however, they cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  Pertinently, the evidence of record from October 29, 2008 is absent obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; difficulty adapting to stressful circumstances (including work or a worklike setting); and neglect of personal appearance and hygiene.  On the contrary, the VA examination reports and the VA treatment records dated from October 29, 2008 indicate that the Veteran did not endorse obsessional rituals which interfered with routine activities.  Furthermore, his speech was noted as within normal limits, and he was oriented during examinations.  He was also able to maintain personal hygiene.  Moreover, during the September 2014 Board hearing, the Veteran indicated that only his physical disabilities and age prevented him from working and not the generalized anxiety disorder and dysthymic disorder.  

Additionally, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships from October 29, 2008.  While the Veteran reported during the October 2008 VA examination that he fought with his wife and rarely saw his friends, he reported during the September 2010 VA examination that he spent time with his family, had friends he spent time with, and attended church regularly.  He further reported in the June 2012 VA evaluation that he got along well with his family.  Also, during the October 2015 VA examination, the Veteran reported that the relationship with his wife was "all right" and that he kept in touch with his siblings.  He also went shopping with his wife and daughter.  The record therefore indicates that the Veteran has been able to maintain some effective relationships from October 29, 2008.  The Board also notes the October 2015 VA examiner's report that the Veteran had difficulty in establishing and maintaining effective work and social relationships and did not report that the Veteran had an inability to establish and maintain effective relationships.  

In light of the foregoing, the Board concludes that, while the Veteran demonstrates 2 of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130 from October 29, 2008.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is significantly greater than that contemplated by the 70 percent rating category.  The Board finds that the evidence as whole indicates that the Veteran's traits associated with his generalized anxiety disorder and dysthymic disorder from October 29, 2008 also include nightmares, hyperarousal, intrusive thoughts, feelings of isolation, anxiety, some memory impairment, depressed mood, and hypervigilance.  In consideration of these symptoms with the Veteran's other psychiatric symptoms from October 29, 2008, the Board finds that these criteria do not approximate a 70 percent disability rating as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.

The Board has also determined that the criteria approximating a 100 percent rating from October 29, 2008 have not been met.  While the Board accepts that the Veteran's psychiatric traits affect his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  Although the Veteran has reported that he believed people followed him and has evidenced persistent danger of hurting himself, the evidence does not demonstrate gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives or own name, or other symptoms on a par with the level of severity exemplified in these manifestations.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total occupational and social impairment.

The Board further notes that as indicated above, the evidence of record reflects that the Veteran has symptomatology including nightmares, hyperarousal, intrusive thoughts, feelings of isolation, anxiety, some memory impairment, depressed mood, and hypervigilance.  See Mauerhan, supra.  These symptoms are fully contemplated in the assigned evaluation.  However, the Board finds that such symptoms do not more nearly approximate a 100 percent rating as they are not of such a severity or frequency to result in total occupational and social impairment.

The Board also observes that the Veteran has been assigned GAF scores between 51 and 55, which indicate moderate impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating from October 29, 2008. 

Based on all of the above, the Board finds that an initial disability rating greater than 50 percent from October 29, 2008 is not warranted.  See Fenderson, supra.  The Veteran's application for a higher schedular rating for his service-connected generalized anxiety disorder and dysthymic disorder is denied.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The criteria here amply account for the Veteran's complaints of symptoms associated with his generalized anxiety disorder and dysthymic disorder which include nightmares, anxiety, sleep disturbances, depression, hypervigilance, and difficulty with relationships.  These are exactly the types of manifestations considered under the General Rating Formula for Mental Disorders.  Further, the rating criteria are not a laundry list, and any complaints related by the Veteran may be considered accounted for by analogy to the listed exemplar criteria.  Mauerhan, supra.  There are no "outlier" complaints or symptoms reported that are not of the types addressed by the General Rating Formula for Mental Disorders. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  There is therefore no need for further discussion of extraschedular entitlement.

The Board finally notes that a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has asserted under questioning at his hearing that while he is not employed, such is due to retirement.  He may not be able to go back to work if given the option, but that is not attributed to his psychiatric disability.  He cited his physical problems; as such, no TDIU claim is inferred.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for a generalized anxiety disorder and dysthymic disorder, since October 29, 2008 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


